HARALSON, J.
The statute (Code, 3612) authorizes an appeal to be taken from a decree sustaining or overruling a demurrer to a bill in equity. The appeal in this case purports to be taken from a decree of the city court sustaining a demurrer to the bill, and errors are assigned on such an alleged decree. But, on examination, we find no such decree in the record. In the transcript of the docket entries of the chancellor appears the following entry : ‘ ‘ April 18, 1893. Submitted for decree on demurrers to the bill, and demurrers sustained.” This is no decree, and, without one, an ap*432peal does not lie to this court. The cause must be here dismissed. — Bell v. Otts, ante p 186, 13 So. Rep. 43; Wagnon v. Keenan, 77 Ala. 519; Joyner v. State, 78 Ala. 448; Ayers v. State, 71 Ala. 11.
Dismissed.
*433CASES IN THE Supreme Court of Alabama. NOVEMBER TERM, 1893.